Citation Nr: 0737354	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  03-35 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:      Sam G. Caras - Private Attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1969, and received the Purple Heart Medal for 
injuries sustained in combat.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision that 
established service connection for PTSD.  The veteran took 
issue with the initial 10 percent evaluation assigned, and 
during the course of the appeal, specifically in a May 2005 
rating decision, a 30 percent evaluation was assigned 
effective from the date of the claim.  In June 2001, May 
2003, and May 2006, the Board remanded this claim for 
additional development and adjudication.

It is also noted that the veteran has recently enrolled in 
courses at Wright State University in an effort to improve 
his life; and the veteran has indicated a desire to make a 
positive contribution to society.  As the veteran had not yet 
enrolled in classes as of the time of this decision, the 
veteran should be reexamined in the future to determine any 
effects that are the result of his efforts to socialize and 
reenter society. 


FINDINGS OF FACT

1.  Prior to December 2003, the medical evidence showed at 
most moderate PTSD symptomatology.  

2.  As of December 2003, the medical evidence showed a 
distinct decline in PTSD related symptomatology.

3.  The medical evidence of record fails to show any suicidal 
ideation; obsessional rituals which interfere with routine 
activities; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; or neglect of personal appearance and 
hygiene.
CONCLUSION OF LAW

Criteria for a 50 percent rating for PTSD were met as of 
December 4, 2003; but the criteria for a rating in excess of 
30 percent for PTSD earlier than December 4, 2003 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

This is the case of a distinguished combat veteran who has 
received the Purple Heart, the bronze star, and the army 
commendation medal, among other decorations, for his 
meritorious service during the Vietnam War.  He was service 
connected for PTSD by an October 1997 rating decision.  The 
veteran appealed this initial evaluation assigned, and during 
the course of the appeal, the rating was increased to 30 
percent (and made effective the date his claim was received 
in May 1997).  The veteran contends that a higher initial 
evaluation is warranted.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

A 30 percent rating is assigned when PTSD causes occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when PTSD causes occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is assigned when PTSD causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.

The evidence of record, including VA examination reports, VA 
treatment records, and the veteran's testimony, demonstrates 
that prior to December 2003 the veteran's PTSD was 
appropriately rated at 30 percent based on the medical 
evidence of record at the time he filed his claim.  The 
veteran's PTSD clearly has caused occupational and social 
impairment throughout the appeal period; and during the 
course of his appeal, the medical evidence demonstrates that 
the veteran's PTSD related symptomatology increased in 
severity such that a 50 percent rating became warranted.  
This increase was first shown by the veteran's VA examination 
in December 2003. 

A rating in excess of 30 percent prior to December 2003

At the time the veteran began his claim, he was working for 
the U.S. Postal Service.  He subsequently quit that position 
as the stress began to become overwhelming.  He has since 
worked in several positions, including delivering newspapers, 
selling hats he patented at various events, and he currently 
works as a truck driver. The veteran has also recently 
enrolled in classes at Wright State University.

At a VA examination in August 1997, the veteran indicated 
that he had lived alone in a Cabin in Colorado for 10 years, 
before moving back to Ohio where he met a woman and fathered 
a child.  The veteran then returned to working at the post 
office in an effort to gain stability.  The veteran related 
that he still felt a significant amount of anxiety and 
tension and occasionally felt a desire to harm others; 
although he denied any suicidal or homicidal ideations.  
Nevertheless, the veteran's attitude was cooperative and 
pleasant; his speech was normal; his thought processes were 
generally linear and goal-directed and the thought content 
was appropriate to the interview; and his insight was fair.  
The examiner opined that the veteran seemed to have made 
adjustments such that his PTSD related symptomatology 
interfered less with his daily life than it had in the past.  
However, the examiner observed that the veteran still 
continued to have some social, personal, and occupational 
stress as a result of his wartime experiences.  The veteran 
was assigned a Global Assessment of Functioning (GAF) score 
of 71.  Which is assigned when symptoms, if present, are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); or 
when the symptoms cause no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind in school work).

While the examiner found the veteran to be functioning fairly 
well, the veteran replied that he felt he was not able to be 
totally honest about his symptoms since he had been going 
through disciplinary actions at work due to trouble coping 
with authority and controlling his anger; and he feared that 
anything he said at his VA examination would be used against 
him.  The veteran stated that he had problems with work 
efficiency and he experienced intermittent periods of 
inability to perform his work, indicating that he often was 
suspicious of his supervisors and frequently became 
confrontational and frustrated.  The veteran indicated that 
he had walked off his job several times and would have been 
fired, had it not been for the union.

In August 1998, the veteran resigned from his position at the 
Post Office stating that he could no longer cope with 
employment; and he was prescribed medication for anxiety and 
sleeplessness.  

The veteran indicated in his substantive appeal that he had a 
17 year old daughter who he got custody of when she was 14.  
He indicated that he had never been married and had no 
friends.  The veteran also submitted a complaint that had 
been filed against him in June 1998 for physically assaulting 
his daughter.  The daughter has since returned to live with 
her mother.

VA treatment records from 1998 indicate that the veteran 
complained of anger management problems, as well as poor 
sleep, flashbacks, and nightmares.  An October 1998 treatment 
record indicated that the veteran was working as a paper 
delivery person.  A treatment record from March 1999 noted 
that the veteran had been distressed for the past several 
weeks after a photograph showed him how ugly he was as a 
result of the Vietnam War.

The veteran underwent a second VA examination in April 1999, 
at which it was noted that he worked by selling hats at 
various locations and by delivering newspapers in the 
morning.  The veteran reported panic attacks every few 
months, but they did not last long.  The veteran was oriented 
to person, place, and time; and he could name presidents 
backward from Bill Clinton to Franklin Roosevelt.  He had a 
good attention span and was able to interpret proverbs 
abstractly and appropriately.  The examiner indicated that 
the veteran had mild to moderate symptoms of PTSD.  The 
veteran was assigned a GAF score of 58.

A rating between 51 and 60 is assigned when an individual 
presents either moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks); or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with co-workers).

As such, while the veteran's GAF score decreased from 71 to 
58 between his two VA examinations, the veteran's overall 
symptomatology still was found to be mild; and, while the 
veteran changed his line of employment, he remained employed.  
Additionally, the medical evidence failed to show many of the 
symptoms typical of a 50 percent rating such as flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week; difficulty in 
understanding complex commands, impairment of short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment, 
impaired abstract thinking, or disturbances of motivation and 
mood.

As such, the criteria for a rating in excess of 30 percent, 
prior to December 2003 have not been met.

A rating in excess of 30 percent as of December 2003 

In December 2003, the veteran underwent the third VA 
psychiatric examination during his appeal period; where it 
was noted that the veteran was employed as a truck driver, 
driving night shifts to and from Cleveland.  The veteran 
indicated that he liked the work and the isolation, and 
stated that he had declined promotions because they would 
involve additional decision making.  The veteran indicated 
that both his sleep and his memory were poor.  Nevertheless, 
the veteran was alert and his speech mannerisms were within 
normal limits.  The content of his speech was coherent and on 
task.  He was oriented to person, place, and time, and he 
related details from his recent and remote histories.  He 
displayed a limited range of affect and his affect was 
described as constricted.  His mood was tense and depressed.  
His judgment was intact but his insight was poor.  He 
displayed no hallucinations or delusions.  He also had no 
suicidal or homicidal ideations.  After testing, the examiner 
indicated that the veteran had average intellectual 
functioning with some mild loss over the years.  The veteran 
was assigned a GAF score of 39.

While many of the symptoms appear to still warrant a 30 
percent rating in that his memory was intact and his speech 
was coherent; the examiner awarded a GAF of 39 which is 
assigned when an individual presents either some impairment 
in reality testing or communication (e.g., speech is at time 
illogical, obscure or irrelevant); or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friend, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home and 
is failing in school).  

This is a marked shift from the assessment of the veteran's 
symptoms prior to this point.  As such a 50 percent rating is 
assigned as of the date of the VA examination in December 
2003.

The medical evidence following the veteran's December 2003 
examination continues to support a rating for 50 percent.  
The veteran has reported having no friends, and his daughter 
no longer lives with him as the situation did not work out.  
The veteran also continues to work a job which enables him to 
remain isolated from society as he drives an overnight shift 
as a truck driver.  The veteran's only social outlet is golf, 
which he seeks to play by himself.  The veteran also 
continues to have anger management issues, as it was noted in 
a November 2005 VA examination report (for skin diseases) 
that the veteran was very threatening and angry about what he 
perceived to be lies by the RO and he had to be escorted out 
of the examiner's office.  

A private treatment record from July 2006 reported that the 
veteran had a lot of anxiety around people.  His only 
interaction with people was paying rent and going to the 
grocery.  The veteran reported feeling hopeless, although he 
denied ever being suicidal.  The veteran's hygiene, eye 
contact, engagement, speech and communication, 
intelligibility, and volume were also all within normal 
limits.  The veteran's thought production was logical and 
coherent.  His mood was mildly anxious.  His affect was full, 
and he was oriented to person, place, and time.  His insight 
and judgment were within normal limits and not grossly 
impaired.  

In May 2007, the veteran again saw a private psychiatrist, 
Dr. Richards.  She found that the veteran had flashback like 
memories which came on like panic attacks.  She noted that 
the veteran had never been married, kept a distance from 
people, had no close friends, was irritable and edgy when 
around people, and was lonely but could not overcome the 
distress related to getting close to people.  Dr. Richards 
indicated that the veteran was currently working as a truck 
driver and she saw him as a talented person who writes, and 
is articulate and creative, but is unable to live up to his 
potential.  She noted that the veteran was a very in control 
person and indicated that the veteran's current medication 
was helping with anxiety and sleep disturbance.  Dr. Richards 
indicated that the veteran typically presented very animated 
and his speech was often pressured, tangential and 
circumstantial to the point that he can be difficult to 
understand.  It was noted that the veteran had been seen at 
two different offices and was well liked by the staff in both 
places (as these relationships were easier for him than 
intimate ones.)  Dr. Richards found the veteran to be 
friendly and polite and easily engaged.  He was anxious, but 
was generally logical and coherent, although he was at times 
difficult to follow because of tangentially.  He had no 
delusions or hallucinations, and he had an excellent 
vocabulary and appeared to be of above average intellectual 
functioning.  He had difficulty maintaining focus, but his 
abstract thinking was excellent.

In September 2007, the veteran wrote to indicate that his 
days as a truck driver were numbered due to the number of 
medications he took.  The veteran also indicated that he had 
been accepted to Wright State University under the learning 
disabled program.  While the veteran reported being 
intimidated by being around people, he felt that taking these 
classes would help accustom him to being in that environment.

Rating in excess of 50 percent

While the evidence continues to support a 50 percent rating, 
it does not support a 70 percent rating.  The veteran is 
still employed as a truck driver (although he believes this 
will not last much longer), and he has enrolled in classes at 
Wright State in an effort to get back out into the world.  
Additionally, the veteran has never been suicidal or 
homicidal; and he is not continuously panicked as Dr. 
Richards noted in March 2007 that the veteran was a very in 
control person and indicated that his veteran's current 
medication was helping with anxiety and sleep disturbance.  
The veteran has also had good hygiene throughout his medical 
records. There is no evidence that the veteran has 
obsessional rituals which interfere with routine activities; 
or that he has spatial disorientation.  As such, the criteria 
for a rating in excess of 50 percent have not been met; and 
therefore a rating in excess of 50 percent is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in June 2006, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above; as well as informing him how disability ratings and 
effective dates are determined.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.  See also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).

VA and private treatment records have been obtained.  
Additionally, the veteran was provided with several VA 
examinations (the reports of which have been associated with 
the claims file).  While the veteran initially requested a 
hearing regarding his claim for an increased rating for PTSD 
in 2001, he failed to respond to subsequent letters in June 
2004 and again in April 2006 asking him to confirm whether he 
actually wanted a hearing.  Furthermore, the veteran was 
provided with a RO hearing for his service-connected skin 
condition and failed to ever address his pending issue of 
PTSD.
  
The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991). 
Given the veteran's failure to respond to inquires as to 
whether he still wished to have a hearing, the veteran is 
deemed to no longer desire a hearing.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 30 percent for PTSD earlier than 
December 4, 2003 is denied.

A 50 percent rating for PTSD is granted as of December 4, 
2003, subject to the laws and regulations governing the award 
of monetary benefits.


____________________________________________
J.A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


